Exhibit 10.1

February 9, 2016

MCGRATH RENTCORP

5700 Las Positas Road

Livermore, CA 94551

Attn.: Chief Financial Officer

 

  Re: Amendment to Note Purchase and Private Shelf Agreement

Ladies and Gentlemen:

Reference is made to that certain Note Purchase and Private Shelf Agreement,
dated April 21, 2011 (as amended as of March 17, 2014, the “Note Purchase
Agreement”), by and between McGrath RentCorp (the “Company”) and the Subsidiary
Guarantors named on the signature pages hereof, on the one hand, and PGIM, Inc.
(formerly known as Prudential Investment Management, Inc. and referenced to
herein as “PIM”) and each of the Persons listed on Annex A hereto (collectively
with PIM, the “Purchasers”), on the other hand. Capitalized terms used and not
otherwise defined herein shall have the meanings provided in the Note Purchase
Agreement.

Pursuant to the request of the Company and the provisions of Section 17 of the
Note Purchase Agreement, the Purchasers hereby agree as follows:

1. The first sentence of Section 1B of the Note Purchase Agreement is amended
and restated in its entirety as follows:

The Company may authorize the issue and sale of its additional senior notes (as
amended, restated, supplemented or otherwise modified from time to time, the
“Shelf Notes”), to be dated the date of issue thereof, to mature, in the case of
each Shelf Note so issued, no more than 12 years after the date of original
issuance thereof, to have an average life, in the case of each Shelf Note so
issued, of no more than 10 years, to bear interest on the unpaid balance thereof
from the date thereof at the rate per annum, and to have such other particular
terms, as shall be set forth, in the case of each Shelf Note so issued, in the
Confirmation of Acceptance with respect to such Shelf Note delivered pursuant to
Section 2B(5), and to be substantially in the form of Exhibit A-2.

2. The third sentence of section 2B(1) of the Note Purchase Agreement is hereby
amended and restated to read in its entirety as follows:

At any time, (i) $250,000,000, minus (ii) the aggregate principal amount of
Notes then outstanding, minus (iii) the aggregate principal amount of Accepted
Notes (as hereinafter defined) which have not yet been purchased and sold
hereunder prior to such time, is herein called the “Available Facility Amount”
at such time. Notwithstanding anything to the contrary appearing herein, in no
event shall any Note be purchased under the Facility by a Prudential Affiliate
described in clause (i) of the definition thereof if, upon giving effect to such
purchase and the use of proceeds thereof, the aggregate principal amount of all
Notes and any other notes of the Company then outstanding and held by all
Prudential Affiliates described in such clause, would exceed $200,000,000.



--------------------------------------------------------------------------------

MCGRATH RENTCORP

February 9, 2016

Page 2

 

3. Clause (i) of Section 2B(2) of the Note Purchase Agreement is amended by
deleting the existing text thereof and substituting therefor “February 9, 2019,
and”.

This letter agreement shall be limited precisely as written and shall not be
deemed to be (a) an amendment, consent or waiver of any other terms or
conditions of the Note Purchase Agreement or any other document related to the
Note Purchase Agreement or (b) an agreement to any future amendment, consent or
waiver. Except as expressly set forth in this letter agreement, the Note
Purchase Agreement and the documents related to the Note Purchase Agreement
shall continue in full force and effect. The Company hereby acknowledges and
reaffirms all of its obligations and duties under the Note Purchase Agreement
and the Notes.

This document may be executed in multiple counterparts, which together shall
constitute a single document.

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF
NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

If you are in agreement with the foregoing, please sign and have each of the
Subsidiary Guarantors sign the enclosed counterpart of this letter agreement in
the space indicated and return it to the Purchasers at the above address
whereupon, it shall become a binding agreement between the Company and the
Purchasers.

 

Sincerely,

PGIM, INC.

By:  

/s/ Stephen Domeier

Title:   Vice President (Prudential Capital Group)

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

By:  

/s/ Stephen Domeier

Title:   Vice President (Prudential Capital Group)

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By:   PGIM, Inc., investment manager By:  

/s/ Stephen Domeier

Name:   Stephen Domeier Title:   Vice President (Prudential Capital Group)



--------------------------------------------------------------------------------

MCGRATH RENTCORP

February 9, 2016

Page 3

 

FARMERS NEW WORLD LIFE INSURANCE COMPANY

By:  

Prudential Private Placement Investors,

L.P. (as Investment Advisor)

By:  

Prudential Private Placement Investors, Inc.

(as its General Partner)

By:  

/s/ Stephen Domeier

Title:   Vice President (Prudential Capital Group)

ZURICH AMERICAN LIFE INSURANCE COMPANY

By:  

Prudential Private Placement Investors,

L.P. (as Investment Advisor)

By:  

Prudential Private Placement Investors, Inc.

(as its General Partner)

By:  

/s/ Stephen Domeier

Title:   Vice President (Prudential Capital Group)

MTL INSURANCE COMPANY

By:  

Prudential Private Placement Investors,

L.P. (as Investment Advisor)

By:  

Prudential Private Placement Investors, Inc.

(as its General Partner)

By:  

/s/ Stephen Domeier

Title:   Vice President (Prudential Capital Group)



--------------------------------------------------------------------------------

MCGRATH RENTCORP

February 9, 2016

Page 4

 

Accepted and agreed to

as of the date first

appearing above:

 

MCGRATH RENTCORP By:  

/s/ Keith Pratt

  Name:   Keith Pratt   Title:   CFO

Each of the undersigned acknowledges, consents to, and agrees with the
modifications effected by this letter agreement and further reaffirms all of
their obligations under the Multiparty Guaranty and the other Transaction
Documents to which it is a party:

 

ENVIROPLEX, INC. By:  

/s/ Keith Pratt

  Name:   Keith Pratt   Title:   CFO MOBILE MODULAR MANAGEMENT CORPORATION By:  

/s/ Keith Pratt

  Name:   Keith Pratt   Title:   CFO ADLER TANK RENTALS, LLC By:  

/s/ Keith Pratt

  Name:   Keith Pratt   Title:   CFO



--------------------------------------------------------------------------------

MCGRATH RENTCORP

February 9, 2016

Page 5

 

ANNEX A

PURCHASERS

The Prudential Insurance Company of America

Prudential Retirement Insurance and Annuity Company

Farmers New World Life Insurance Company

Zurich American Life Insurance Company

MTL Insurance Company